DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11, 13, 15-18, 22, 23, 27-29, 33, 35, 36, 48, 50, 53, and 54 are pending.
Claims  are withdrawn.
Claims 1, 36, and 54 are objected to.
Claims 1-11,13,15-18,22-23,27-29,33,35-36,48,50, 53, and 54 are rejected.
Priority
Claims 1-11, 13, 15-18, 22, 23, 27-29, 33, 35, 36, 48, 50, 53, and 54 are given the benefit of the claim for priority to Provisional Application No. 62/449,766 filed 24 January 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 July 2019, 22 January 2021, 10 February 2021, 22 October 2021, 26 January 2022, and 07 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 22 July 2019.  These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13 the term “is” should be inserted after “sample.”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: In line 10 the term “for” should be amended to recite “from.”  Appropriate correction is required.
Claim 36 is objected to because of the following informalities: In line 6 the term “for” should be amended to recite “from.”  Appropriate correction is required.
Claim54 objected to because of the following informalities:  In line 9 the space in the word “predetermined” should be deleted.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities: In line 11 the term “for” should be amended to recite “from.”  Appropriate correction is required.
Claim Interpretation
The limitation of “segmentation process” in claims 1, 22, 23, and 54 has been interpreted as a process of generating genomic portions.
The limitations of microdeletion and microduplication in claims 10 and 11 are interpreted as defined in the specification at page 6 as a deletion or duplication that is smaller than 5 million base pairs.
The limitation of “accuracy” in claims 5-8 and 36 is interpreted as discussed in the specification at pages 7-8 recited below as including statistical measures of data:
Accuracy measures for the multiple samples may include any suitable accuracy measure for determining the presence of absence of a copy number variation for the multiple samples. Accuracy measures may include sensitivity, specificity, standard deviation, median absolute deviation (MAD), measure of certainty, measure of confidence, measure of certainty or confidence that a value obtained for a test sample is inside or outside a particular range of values, measure of uncertainty, measure of uncertainty that a value obtained for a test sample is inside or outside a particular range of values, coefficient of variation (CV), confidence level, confidence interval (e.g., about 95% confidence interval), standard score (e.g., z-score), chi value, phi value, result of a t-test, p-value, ploidy value, fitted minority species fraction, area ratio, median level, the like or combination thereof. In some embodiments, an accuracy measure includes sensitivity.
The limitation of “standard score” in claim 18 is interpreted as discussed in the specification at page 99 recited below as including any statistical score:
a suitable standard score (eg ., standard deviations, cumulative percentages, percentile equivalents, Z-scores, T-scores, R-scores, standard nine (stanine), percent in stanine, the like)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15-18, 22, 23, 27-29, 33, 35, 36,s 48, 50, 53, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 54 are indefinite because it is not clear if the first set of genomic portions is required to be different than the second set of genomic portions, which also leads to indefiniteness in the required comparison of changes in the regions of steps (a) and (b) at the end of the claim.
Claims 1 and 54 are indefinite because it is not clear if the segmentation process of step (a) generates genomic portions that are the same or different than the sub-regions and genomic portions of step (b).
Claims 1 and 54 are indefinite because it is not clear how the presence or absence of a copy number variation segment is determined in step (a) because step (a) does not comprise a step of determining copy number levels. Claims 1 and 54 are further indefinite because it is not clear if step (a) determines copy number levels by analysis of the mapped sequence reads in step (b).
For the purpose of examination claims 1 and 54 have been interpreted as requiring analysis of sequence read depth in portions of a chromosomal region relative to a reference set of samples to determine the presence or absence of a copy number variation.
Claims 2-11, 13, 15-18, 22, 23, 27-29, 33, 35, 48, 50, and 53 are rejected for the same reason as claim 1 because they depend from claim 1 and fail to remedy all basis of indefiniteness of claim 1.
Claim 36 is indefinite for recitation in line 13 of “multiple samples in the training set” because there is no antecedent for a training set and there is no training step in the claim that uses a training set.
For the purpose of examination claim 36 has been interpreted as requiring analysis of sequence read depth in portions of a chromosomal region that meet a threshold of an accuracy measure relative to a reference set of samples to determine the presence or absence of a copy number variation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13, 15-18, 22, 23, 27-29, 33, 35, 36, 48, 50, 53, and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a process of analysis of sequence read depth in portions of a chromosomal region relative to a reference set of samples to determine the presence or absence of a copy number variation. Independent claim 36 recites a process of analysis of sequence read depth in portions of a chromosomal region that meet a threshold of an accuracy measure relative to a reference set of samples to determine the presence or absence of a copy number variation. Independent claim 54 recites a computer that executes the process of independent claim 1. The processes of independent claims 1, 36, and 54, but for the limitation of using a generic computer in independent claim 54, recite the mental process grouping of abstract ideas.
Dependent claim 2 further recites a mental process of analysis of data of two sets of genomic portions, the first of which is a subset of the second. Dependent claim 3 further recites a mental process of analysis of data of two sets of genomic portions, the first of which comprises the second. Dependent claim 4 further recites a mental process of analysis of data of two sets of genomic portions, the first of which includes a part of the second. Dependent claim 5 further recites a mental process of considering data of genomic portions with an accuracy measure. Dependent claim 6 further recites a mental process of considering data of genomic portions with an accuracy measure that is greater than or equal to a threshold for classifying the presence of a copy number variation. Dependent claim 7 further recites a mental process of selecting genomic portions with an accuracy measure greater than or equal to a threshold in a set of samples. Dependent claim 8 further recites a mental process of considering data with an accuracy measure that is a sensitivity measure. Dependent claim 9 further recites a mental process of considering data of a sensitivity measure of 70%-100%. Dependent claim 10 further recites a mental process of considering data of a copy number variation that is a microdeletion or a microduplication. Dependent claim 11 further recites a mental process of considering microdeletions in a genomic region, or part of a genomic region, chosen from 1p36, 22q1 1.2, 15q 1-13, 8q23.2-24.1, 11q24.1, 4p13.3, 17p13.3, and 7q11.23. Dependent claim 13 further recites a mental process of considering data of copy number variations of 1-40 megabases. Dependent claim 15 further recites a mental process of considering data of sequence read counts. Dependent claim 16 further recites a mental process of normalizing sequence reads by GC bias or other bias. Dependent claim 17 further recites a mental process of LOESS or principal component normalization. Dependent claim 18 further recites a mental process of considering data of a standard score of a sequence read quantification. Dependent claim 22 further recites a mental process of using a circular binary segmentation process. Dependent claim 23 further recites a mental process of using a segmentation process to generate a quantification for the copy number variation segment. Dependent claim 27 further recites a mental process of quantifying the copy number variation segment. Dependent claim 28 further recites a mental process of quantifying the copy number variation according to the sequence read quantification. Dependent claim 29 further recites a mental process of determining copy number variations in a minority set of nucleic acid species. Dependent claim 33 further recites a mental process of analysis of data of two sets of genomic portions, the second of which overlaps or partially overlaps the first. Dependent claim 35 further recites a mental process of analysis of data of two sets of genomic portions, the second of which comprises fewer portions than the first. Dependent claim 48 further recites a mental process of analysis of data of circulating cell-free nucleic acid. Dependent claim 50 further recites a mental process of analysis of data of a tumor cell, a cancer cell, or from the genome of a fetus. Dependent claim 53 further recites a mental process of mapping sequence reads to genomic portions. Dependent claim 54 further recites a mental process of mapping sequence reads to genomic portions.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of computer memory and processors in claim 54 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because he additional element of computer memory and processors in claim 54 are conventional computer components.
	Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 15-18, 22, 23, 27-29, 33, 35, 36, 48, 50, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Clinical Chemistry vol. 61, pages 608-616 (2015) cited in the Information Disclosure Statement received 22 July 2019) in view of Liu et al. (Oncotarget vol. 4, pages 1868-1881 (2013) cited in the Information Disclosure Statement received 22 July 2019).
Independent claim 1 recites a process of analysis of sequence read depth in portions of a chromosomal region relative to a reference set of samples to determine the presence or absence of a copy number variation. Independent claim 36 recites a process of analysis of sequence read depth in portions of a chromosomal region that meet a threshold of an accuracy measure relative to a reference set of samples to determine the presence or absence of a copy number variation. Independent claim 54 recites a computer that executes the process of independent claim 1.
Dependent claim 2 further recites a process of analysis of data of two sets of genomic portions, the first of which is a subset of the second. Dependent claim 3 further recites a process of analysis of data of two sets of genomic portions, the first of which comprises the second. Dependent claim 4 further recites a process of analysis of data of two sets of genomic portions, the first of which includes a part of the second. Dependent claim 5 further recites a process of considering data of genomic portions with an accuracy measure. Dependent claim 6 further recites a process of considering data of genomic portions with an accuracy measure that is greater than or equal to a threshold for classifying the presence of a copy number variation. Dependent claim 7 further recites a process of selecting genomic portions with an accuracy measure greater than or equal to a threshold in a set of samples. Dependent claim 8 further recites a process of considering data with an accuracy measure that is a sensitivity measure. Dependent claim 9 further recites a process of considering data of a sensitivity measure of 70%-100%. Dependent claim 10 further recites a process of considering data of a copy number variation that is a microdeletion or a microduplication. Dependent claim 11 further recites a process of considering microdeletions in a genomic region, or part of a genomic region, chosen from 1p36, 22q1 1.2, 15q 1-13, 8q23.2-24.1, 11q24.1, 4p13.3, 17p13.3, and 7q11.23. Dependent claim 13 further recites a process of considering data of copy number variations of 1-40 megabases. Dependent claim 15 further recites a process of considering data of sequence read counts. Dependent claim 16 further recites a process of normalizing sequence reads by GC bias or other bias. Dependent claim 17 further recites a process of LOESS or principal component normalization. Dependent claim 18 further recites a process of considering data of a standard score of a sequence read quantification. Dependent claim 22 further recites a process of using a circular binary segmentation process. Dependent claim 23 further recites a process of using a segmentation process to generate a quantification for the copy number variation segment. Dependent claim 27 further recites a process of quantifying the copy number variation segment. Dependent claim 28 further recites a process of quantifying the copy number variation according to the sequence read quantification. Dependent claim 29 further recites a process of determining copy number variations in a minority set of nucleic acid species. Dependent claim 33 further recites a process of analysis of data of two sets of genomic portions, the second of which overlaps or partially overlaps the first. Dependent claim 35 further recites a process of analysis of data of two sets of genomic portions, the second of which comprises fewer portions than the first. Dependent claim 48 further recites a process of analysis of data of circulating cell-free nucleic acid. Dependent claim 50 further recites a process of analysis of data of a tumor cell, a cancer cell, or from the genome of a fetus. Dependent claim 53 further recites a mental process of mapping sequence reads to genomic portions. Dependent claim 54 further recites a mental process of mapping sequence reads to genomic portions.
Zhao et al. shows in the abstract and throughout a process of analyzing sequence reads of maternal cell-free DNA and determining the presence of microdeletions and microduplications. Results of copy number levels are shown in Figures 1 and 2. Sensitivities of 94.4% to 99.4% (an embodiment of the claimed accuracy measures) are discussed on pages 608 and 613. Maternal cell-free DNA comprising a fetal fraction of DNA (an embodiment of the claimed minority species) is discussed on page 608 and 613. Normalization of sequence read data, determination of sequence read bin count, use of LOESS and principal component analysis (an embodiment of the claimed accuracy measures), and comparison to a reference set of samples is shown on page 609. Use of circular binary segmentation is shown on page 608. Use of Z score thresholds to determine copy number variations is shown on page 610. Analysis of a copy number variation at 1p36 is shown on page 612. Analysis of copy number variations of 8-20 Megabases is shown on page 612.
Zhao et al. does not show details of mapping sequence reads to genomic regions, use of computers, or analysis of cancer cell DNA.
Liu et al. shows in the abstract and Figures 1 and 2 analysis of copy number variations in cancer cells. Liu et al. further discusses analysis of tumor genomic DNA on pages 1875-1876. Liu et al. shows analysis using whole genome sequencing sequence reads mapped to genomic regions to reveal copy numbers on page 1869. Figure 1 and page 1874 show use of CBS segmentation in the process, and Tables 1 and 2 show computer programs useful in the process. Mappability is discussed on page 183 and normalization for GC bias is shown in page 1874.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Zhao et al. by analysis of sequence read depth because both Zhao et al. and Liu et al. show that sequence bin counts mapped to genomic regions can be used to determine copy number relative to a reference for the mapped genomic region. It would have been further obvious to determine copy number levels of tumor DNA because Liu et al. provides guidance to do so. Regarding the sets of genomic portions of claims 2-4, 33, and 35, it would have been obvious to analyze all subsets of genomic regions to allow for determination of copy number levels of all genomic regions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 36, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/573,161 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant process claims 1 and 36 are obvious over copending claim 1 reciting a computer that executes the process. The copending claims are anticipatory of instant claim 54 in view of the copending claims reciting a species of fetal fraction determination and anticipatory of instant claims 1 and 36 in view of the use of maternal sample data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 36, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17/544,537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are anticipatory of instant claims 1, 36, and 54 in view of the copending claims reciting a species of determining which genomic regions are sampled and inclusion of a normalizing step.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631